Order reversed, with ten dollars costs and disbursements, and motion denied, unless within ten days defendant stipulates as a condition of granting the amendment that she will at the trial file a written waiver of the provisions of section 839 of the Code of Civil Procedure, so that the plaintiffs, or either of them, shall be permitted to testify in like manner as if Nathaniel G. Pendleton were then living; and if defendant so stipulate, then the order is affirmed, without costs. Burr, Thomas, Rich and Stapleton, JJ., concurred; Jenks, P. J., taking no part.